EXHIBIT 10.2 UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS HOUSTON DIVISION In re: § § BLAST ENERGY SERVICES, INC. § Case No.07-30424-H4-11 § EAGLE DOMESTIC DRILLING § Case No.07-30426-H4-11 OPERATIONS LLC § Debtors § Jointly Administered Chapter 11 § under Case No. 07-30424-H4-11 FIRST AMENDED JOINT PLAN OF REORGANIZATION OF BLAST ENERGY SERVICES, INC., DEBTOR AND EAGLE DOMESTIC DRILLING OPERATIONS LLC, DEBTOR Dated: September 11, 2007 TABLE OF CONTENTS ARTICLE 1 DEFINITIONS AND RULES OF CONSTRUCTION 1 1.1 “Administrative Claim” 1 1.2 “Administrative Claims Bar Date” 1 1.3 “Administrative Expense” 1 1.4 “Affiliate” 2 1.5 “Allowed” 2 1.6 “Allowed Amount” 3 1.7 “Asset Purchase Agreement”. 3 1.8 “Ballot” 3 1.9 “Bankruptcy Code” 3 1.10 “Bankruptcy Court” 4 1.11 “Bankruptcy Rules” 4 1.12 “Bar Date” 4 1.13 “Berg McAfee”. 4 1.14 “Business Day” 4 1.15 “Cash” 4 1.16 “Chapter 11 Costs” 4 1.17 “Claim” 4 1.18 “Class” 4 1.19 “Collateral Agreements”. 4 1.20 “Common Stock” 5 1.21 “Confirmation” or “Confirmation of the Plan” 5 1.22 “Confirmation Date” 5 1.23 “Confirmation Hearing” 5 1.24 “Confirmation Order” 5 1.25 “Convenience Claim” 5 1.26 “Convertible Preferred Stock”. 5 1.27 “Corporate Documents” 5 1.28 “Creditors Committee” 5 1.29 “Debtors” or “Debtors-in-Possession” 6 1.30 “DIP Loan” 6 1.31 “Directors”. 6 1.32 “Disallowed” 6 1.33 “Disbursing Agent” 6 1.34 “Discharge Injunction” 6 1.35 “Disclosure Statement” 6 1.36 “Disputed Claim” 6 1.37 “Disputed Claims Reserve” 7 1.38 “Distribution Date” 7 1.39 “Effective Date” 8 1.40 “Entity” 8 1.41 “Estates” 8 1.42 “Existing Equity Interests” 8 i 1.43 “Final Order” 8 1.44 “Hallwood Litigation”. 9 1.45 “Injunction” 9 1.46 “Intercompany Claims” 9 1.47 “Interest” 9 1.48 “Investor”. 9 1.49 “Laurus” 9 1.50 “Laurus Collateral” 9 1.51 “Laurus Lien” 9 1.52 “Laurus Retained Claim”. 10 1.53 “Laurus Retained Claim Documents”. 10 1.54 “Laurus Secured Debt” 10 1.55 “Lien” 10 1.56 “Net Proceeds” 10 1.57 “Person” 10 1.58 “Petition Date” 10 1.59 “Plan” 11 1.60 “Plan Documents” 11 1.61 “Priority Claim” 11 1.62 “Priority Tax Claim” 11 1.63 “Private Placement Agreements” 11 1.64 “Proof of Claim” 11 1.65 “Pro Rata” 11 1.66 “Quicksilver Litigation” 12 1.67 “Rejected Executory Contracts” 12 1.68 “Reorganization Cases” 12 1.69 “Reorganized Debtor” or “Reorganized Blast” or “Reorganized Eagle” 12 1.70 “Rigs” 12 1.71 “Sale Order” 12 1.72 “Schedules” 13 1.73 “Secured Claim” 13 1.74 “Settlement Agreement” 13 1.75 “Tax-Qualified Plan” 13 1.76 “Timely Filed” 13 1.77 “United States Trustee” 14 1.78 “Unsecured Claim” 14 ARTICLE 2 TREATMENT OF ADMINISTRATIVE CLAIMS AND PRIORITY TAX CLAIMS 14 2.1 Administrative Claims 14 2.2 Priority Tax Claims 14 2.3 Berg McAfee DIP 15 ARTICLE 3 CLASSIFICATION OF CLAIMS AND INTERESTS 15 3.1 Generally 15 3.2 Unclassified Claims 16 ii 3.3 Classes 16 ARTICLE 4 TREATMENT OF CLAIMS AND INTERESTS 4.1 Unclassified Claims 18 4.2 Classes of Claims and Interests. 18 ARTICLE 5 TREATMENT OF EXECUTORY CONTRACTS, AND UNEXPIRED LEASES 5.1 Assumption and Rejection of Unexpired Leases and Executory Contracts 23 5.2 Continuation of Employee Compensation and Benefit Programs. 23 5.3 Rejection Damages Claims 23 5.4 Assumption Claims 24 5.5 Employee Benefit and Welfare Programs 24 ARTICLE 6 ACCEPTANCE OR REJECTION OF THE PLAN 6.1 Each Impaired Class Entitled to Vote Separately 25 6.2 Acceptance By Impaired Classes of Claims 25 6.3 Acceptance By Impaired Class of Interests 25 6.4 Presumed Acceptance of Plan 25 6.5 Cramdown 26 ARTICLE 7 CONDITIONS TO CONFIRMATION AND EFFECTIVENESS; REQUIRED NOTICES 7.1 Conditions to Confirmation 26 7.2 Conditions to Effectiveness 27 7.3 Effect of Nonoccurrence of Conditions to Effective Date 28 7.4 Notice to Bankruptcy Court 28 ARTICLE 8 DESCRIPTION OF SECURITIES ISSUED UNDER PLAN 8.1 Convertible Preferred Stock. 29 8.2 Creditor Stock. 30 8.3 Newly Authorized Blast Common Stock 30 8.4 Eagle Junior Secured Note 30 8.5 Blast Junior Secured Note 32 8.6 Management Warrants 33 ARTICLE 9 MEANS FOR IMPLEMENTATION OF THE PLAN 9.1 Substantive Consolidation 34 9.2 Conversion of Blast 34 9.3 Revesting of Assets 34 9.4 Management Contracts 35 9.5 Effectuating Documents 35 9.6 Initial Directors of Reorganized Blast 35 9.7 Management of Reorganized Blast and Reorganized Eagle 35 9.8 Authority to Prosecute or Settle Litigation 36 9.9 Further Authorizations 36 iii 9.10 Transfer Taxes 36 9.11 Payment of United States Trustee’s Fees 37 9.12 Recordable Order 37 9.13 Effectuating Documents and Further Transactions 37 9.14 Limited Liability Company and Corporate Action 37 9.15 Dissolution of Committees 37 9.16 Survival of Indemnification Obligations 38 9.17 Compromise and Settlement 38 ARTICLE 10 INJUNCTIONS, RELEASES AND DISCHARGE 10.1 Discharge and Release 39 10.2 Discharge Injunction 39 10.3 Discharge of Disallowed Claims and Disallowed Interests 39 10.4 Releases of Officers and Directors. 40 10.5 Exoneration 40 ARTICLE 11 MATTERS INCIDENT TO PLAN CONFIRMATION 11.1 Term of Certain Injunctions and Automatic Stay. 42 11.2 No Liability for Tax Claims 42 11.3 Compliance with Tax Requirements 43 ARTICLE 12 PROVISIONS GOVERNING DISTRIBUTIONS AND RESOLUTION OF DISPUTED CLAIMS 12.1 Plan Distributions 43 12.2 Interest on Claims 43 12.3 Unclaimed Property 43 12.4 Withholding of Taxes 44 12.5 Disputed Claims and Determination of Disputed Claims 44 12.6 Objection Deadline 44 12.7 Prosecution of Objections 45 12.8 Distribution Reserve 45 12.9 Distribution After Resolution of Disputed Claims 46 ARTICLE 13 RETENTION OF JURISDICTION 13.1 Jurisdiction 46 13.2 General Retention 46 13.3 Specific Purposes 47 13.4 Failure of Bankruptcy Court to Exercise Jurisdiction 49 ARTICLE 14 MISCELLANEOUS 14.1 Revocation of Plan 49 14.2 Modification of Plan 50 14.3 Modification of Payment Terms 50 14.4 Section 1145 Exemption 50 14.5 Entire Agreement 51 14.6 Severability 51 14.7 Rules of Construction 51 iv 14.8 Successors and Assigns 51 14.9 Headings 52 14.10 Administrative Claims Bar Date 52 14.11 Governing Law 52 14.12 Consent to Jurisdiction 52 14.13 Setoffs 52 14.14 Non-Debtor Waiver of Rights 53 14.15 Professional Fees 53 14.16 Filing of Additional Documents 53 14.17 Notices 54 Annex 1Eagle Junior Secured Note Annex 2Blast Junior Secured Note v DEBTORS’ FIRST AMENDED JOINT PLAN OF REORGANIZATION This First Amended Joint Plan of Reorganization is proposed by Blast Energy Services, Inc., Debtor (“Blast”) and Eagle Domestic Drilling Operations LLC, Debtor (“Eagle”) for reorganization of their financial affairs pursuant to chapter 11 of the Bankruptcy Code.The Plan is facilitated by, and submitted in connection with, the compromise and settlement of several of the Claims that were being asserted against Blast and Eagle as well as a $3,000,000 private placement of preferred equity described below. The satisfaction of these Claims will be accomplished by the integration of the terms of the Settlement Agreement and the Sale Order in this Plan, sale of certain of Eagle’s assets and the compromise and settlement of certain Claims and Interests as more fully described below. ALL HOLDERS OF CLAIMS AND INTERESTS ARE URGED TO READ WITH CARE THIS PLAN, INCLUDING, IN PARTICULAR, THE CONDITIONS PRECEDENT TO THE CONFIRMATION OF THE PLAN (set forth in Article 3 below), AND, WHEN APPROVED, THE DEBTORS’ JOINT DISCLOSURE STATEMENT IN EVALUATING HOW THIS PLAN WILL AFFECT THEIR CLAIMS OR INTERESTS. I. DEFINITIONS AND RULES OF CONSTRUCTION Unless the context requires otherwise, the following terms shall have the following meanings when used with the initial letter capitalized.Such meanings shall be equally applicable to both the singular and plural forms of such terms.Any term used in capitalized form that is not defined herein but that is defined in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning ascribed to such term by the Bankruptcy Code or the Bankruptcy Rules (with the Bankruptcy Code controlling in the case of a conflict or ambiguity).The rules of construction set forth in section 102 of the Bankruptcy Code shall apply in construction of the Plan Documents.All references to the “Plan” herein shall be construed, where applicable, to include references to this Plan and all of its exhibits, appendices, schedules, and annexes (and any amendments hereto and thereto made in accordance with the Bankruptcy Code). A.“Administrative Claim” means any claim for the payment of an Administrative Expense. B.“Administrative Claims Bar Date” means that date established pursuant to Article14.10 of the Plan, as may be extended from time to time by order of the Bankruptcy Court, as the deadline for filing Administrative Claims. 1 C.“Administrative Expense” means (a) any cost or expense of administration as defined by section 503(b) of the Bankruptcy Code (b) any fee or charge assessed against an Estate under 28 U.S.C. §1930, and (c) any Claim allowed pursuant to 11 U.S.C. § 503. D.“Affiliate” shall have the meaning in section 101(2) of the Bankruptcy Code. E.“Allowed” means when used in respect of a Claim, Interest or Administrative Expense, or a group thereof, (a)such amount of the Claim, Interest or Administrative Expense or group thereof which is (i)determined and allowed by a Final Order pursuant to 11 U.S.C. §§ 502 or 503, as applicable, (ii)allowed under the Plan, or (iii)allowed under a stipulation or settlement with the Reorganized Debtor entered into after the Effective Date; and (b) if not “Allowed” in accordance with subsection (a) above, a Claim, Interest or Administrative Expense that has not been Disallowed and is not subject to a pending objection, also will be deemed “Allowed” as follows: if no proof of Claim or Interest has been Timely Filed, (A) a Claim also is deemed “Allowed” in the amount and of the type of the Claim or group of Claims which have been scheduled by the Debtor in its Schedules as liquidated in amount and not disputed or contingent and (B) an Interest also is deemed “Allowed” in the number and of the type of the Interests which have been listed by the Debtor in its List of Equity Security Holders; or if a proof of Claim or Interest is Timely Filed, (A) a Claim also is deemed “Allowed” in the amount and of the type of the Claim or group of Claims reflected in the proof(s) of Claim and (B) an Interest also is deemed “Allowed” in the number and of the type of the Interest or group of Interests reflected in the proof(s) of Interest, provided however, (C) until, but only until, the Objection Deadline, (x) a Claim will be deemed a Disputed Claim, and not be deemed “Allowed” under this subsection, unless there exists a corresponding Claim of the same type listed in the Debtor’s Schedules (and only up to the amount listed in the Debtor’s Schedules), which is not listed as disputed, contingent, or unliquidated, and (y) an Interest will be deemed a Disputed Claim, and not be deemed “Allowed” under this subsection, unless there exists a corresponding Interest of the same type listed in theDebtor’s List of Equity Security Holders (and only up to the number listed); and 2 an Administrative Expense shall be deemed “Allowed” if (A) either incurred in the ordinary course of business or a request for payment of the Administrative Expense is Timely Filed, and (B) the Reorganized Debtor elects to pay it, provided that (C) the Reorganized Debtor does not object to it by the Objection Deadline. F.“Allowed Amount” means the amount at which a Claim is Allowed. G.“Asset Purchase Agreement”means that certain agreement dated May 14, 2007, whereby, among other things, Eagle agreed to convey all of its right, title and interest in the Rigs to Laurus or its assignee, which conveyance resulted in the partial satisfaction of the Laurus Secured Debt. H.“Ballot” means the ballot distributed to holders of Claims or Interests entitled to vote on the Plan. I.“Bankruptcy Code” means title 11 of the United States Code, 11U.S.C.§§101, et seq., as in effect on the Petition Date, together with all amendments and modifications thereto as subsequently made applicable to the Reorganization Cases. 3 J.“Bankruptcy Court” means the United States Bankruptcy Court for the Southern District of Texas, Houston Division or such other court as may have jurisdiction over the Reorganization Cases. K.“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the local rules of the Bankruptcy Court, as in effect on the Petition Date, together with all amendments and modifications thereto which were subsequently made applicable to the Reorganization Cases. L.“Bar Date” means June 19, 2007. M.“Berg McAfee” means the Berg McAfee Companies LLC, its designee and/or any third party investor participating with the Berg McAfee in this Plan. N.“Business Day” means any day other than a Saturday, Sunday or legal holiday (as such term is defined in Bankruptcy Rule 9006(a)). O.“Cash” means lawful currency of the United States of America and its equivalents. P.“Chapter 11 Costs” means the Allowed Claims of all professionals employed in the Reorganization Cases and the Debtors’ cases under chapter 11 of the Bankruptcy Code pursuant to sections 327, 328 or 1103 of the Bankruptcy Code relating to services incurred after the Petition Date and prior to and including the Effective Date. Q.“Claim” shall have the meaning ascribed to such term in section 101(5) of the Bankruptcy Code. R.“Class” means a category of Claims or Interests, as classified in Article 3 of the Plan. S.“Collateral Agreements” means all documents required for the granting and perfection of the security interests relating to the Eagle Junior Secured Notes and the Blast Junior Secured Notes, which will include a collateral agent agreement, among other things. 4 T.“Common Stock” means the shares of authorized common stock of Blast par value of $0.001 U.“Confirmation” or “Confirmation of the Plan” means the approval of this Plan by the Bankruptcy Court at the Confirmation Hearing. V.“Confirmation Date” means the date on which the Confirmation Order is entered on the docket of the Bankruptcy Court. W.“Confirmation Hearing” means the hearing(s) which will be held before the Bankruptcy Court in which the Debtors will seek Confirmation of this Plan. X.“Confirmation Order” means the order of the Bankruptcy Court confirming the Plan. Y.“Convenience Claim” means any Allowed Unsecured Claim otherwise entitled to treatment under Class5 or Class 6 of the Plan, which is $10,000 or less when aggregated with all other Unsecured Claims of such holder, or, in the alternative, is reduced by election of such holder on such holder’s Ballot, together with all other Unsecured Claims of such holder, to an aggregate Unsecured Claim of $10,000. No Convenience Claim shall exceed $10,000. Z.“Convertible Preferred Stock” means the preferred stock to be issued to the Investor pursuant to the terms of the Private Placement Agreements and this Plan. AA.“Corporate Documents” means the constituent organizational documents of any Debtor or a Reorganized Debtor, including, but not limited to, certificates of incorporation, bylaws, or limited liability company agreements. BB.“Creditors Committee” means the Official Committee of Unsecured Creditors appointed by the United States
